                 Case 2:18-cv-01635-JCC Document 78 Filed 05/29/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                        CASE NO. C18-1635-JCC
      MAEDA,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
                 v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ fourth stipulated motion regarding
19   Plaintiffs’ partial motion for summary judgment and the FBI’s cross-motion (Dkt. No. 77). The
20   Court hereby GRANTS the motion and ORDERS the FBI to file a status report by June 10,
21   2020, regarding the parties’ discussions about a deadline for the FBI’s reply and re-noting dates
22   for Plaintiff’s partial motion for summary judgment (Dkt. No. 23) and the FBI’s cross-motion
23   (Dkt. No. 34).
24          //
25          //
26          //

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
            Case 2:18-cv-01635-JCC Document 78 Filed 05/29/20 Page 2 of 2




 1        DATED this 23rd day of March 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Tomas Hernandez
 4
                                               Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
